DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,211,366. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. 11,211,366 disclose all limitations of claims 1-12 and 14-20 of the instant application.
17/530,155
U.S. Patent No. 11,211,366
1. An assembly substrate used for a display device manufacturing method of
mounting semiconductor light-emitting diodes on the assembly substrate at preset
positions using electric field and magnetic field, the assembly substrate comprising:
a base portion;


a plurality of assembly electrodes on the base portion;

a dielectric layer on the base portion to cover the assembly electrodes;
a barrier wall on the base portion; and



a metal shielding layer on the base portion, wherein the metal shielding layer overlaps the barrier wall.


2. The assembly substrate of claim 1, wherein an electric field between the assembly electrodes is shielded by the metal shielding layer overlapping the barrier wall.
3. The assembly substrate of claim 1, wherein the barrier wall on the base portion comprises plurality of recesses.
4. The assembly substrate of claim 3, wherein the metal shielding layer is disposed to overlap at least part of a remaining area, except for areas where the plurality of recesses is formed, of an entire area of the barrier wall.
5. The assembly substrate of claim 3, wherein the metal shielding layer is disposed on edges of the plurality of recesses.
6. The assembly substrate of claim 1, wherein the metal shielding layer covers
gaps between the assembly electrodes.
7. The assembly substrate of claim 1, wherein the metal shielding layer is disposed between the barrier wall and the dielectric layer.
8. The assembly substrate of claim 1, wherein the barrier wall comprises:
a first barrier wall on the dielectric layer; and
a second barrier wall on the first barrier wall,
wherein the metal shielding layer is disposed between the first barrier wall and the second barrier wall.
9. The assembly substrate of claim 1, wherein the barrier wall comprises:
a first surface in contact with the dielectric layer; and
a second surface opposite to the first surface, wherein the metal shielding layer is disposed to cover the second surface.
10. The assembly substrate of claim 1, wherein a sum of a thickness of the
barrier wall and a thickness of the metal shielding layer in a direction perpendicular to
the assembly substrate is smaller than a thickness of the semiconductor light-emitting diode mounted in the recess.
11. An assembly substrate used for a display device manufacturing method of mounting semiconductor light-emitting diodes on the assembly substrate at preset positions using electric field and magnetic field, the assembly substrate comprising:
a base portion;


a first, a second assembly electrodes being spaced apart and extending in one direction and disposed on the base portion;
a dielectric layer stacked on the base portion to cover the first, second assembly electrodes;
a barrier wall on the base portion and having a plurality of recesses for guiding the semiconductor light-emitting diodes to the preset positions; and
a metal shielding layer on the base portion, wherein the metal shielding layer overlaps both the first assembly electrode and the second assembly electrode.

12. The assembly substrate of claim 11, wherein the metal shielding layer is formed in an annular shape on edges of the recesses.
14. The assembly substrate of claim 11, wherein the metal shielding layer overlaps the barrier wall so that an electric field formed between the assembly electrodes is shielded.
15. The assembly substrate of claim 11, wherein a sum of a thickness of the
barrier wall and a thickness of the metal shielding layer in a direction perpendicular to the assembly substrate is smaller than a thickness of the semiconductor light-emitting diode mounted in the recess.
16. The assembly substrate of claim 11, wherein the barrier wall comprises:
a first barrier wall on the dielectric layer; and
a second barrier wall on the first barrier wall.
17. The assembly substrate of claim 16, wherein the metal shielding layer is disposed between the first barrier wall and the second barrier wall.
18. The assembly substrate of claim 11, wherein the barrier wall comprises:
a first surface in contact with the dielectric layer; and
a second surface opposite to the first surface.
19. The assembly substrate of claim 18, wherein the metal shielding layer is disposed to cover the second surface.
20. The assembly substrate of claim 11, wherein at least one type of insulating material is disposed between the metal shielding layer and the first, second assembly electrodes.
1. An assembly substrate used for a display device manufacturing method of mounting semiconductor light-emitting diodes on the assembly substrate at preset positions using electric field and magnetic field, the assembly substrate comprising: 
a base portion; 

a plurality of assembly electrodes extending in one direction and disposed on the base portion; 
a dielectric layer stacked on the base portion to cover the assembly electrodes; 
a barrier wall formed on the base portion and having a plurality of recesses for guiding the semiconductor light-emitting diodes to the preset positions; and 
a metal shielding layer formed on the base portion, wherein the metal shielding layer overlaps the barrier wall so that an electric field formed between the assembly electrodes is shielded.
(this limitation is in claim 1)



(this limitation is in claim 1)


2. The assembly substrate of claim 1, wherein the metal shielding layer is disposed to overlap at least part of a remaining area, except for areas where the plurality of recesses is formed, of an entire area of the barrier wall.
3. The assembly substrate of claim 2, wherein the metal shielding layer is formed on edges of the plurality of recesses.
4. The assembly substrate of claim 2, wherein the metal shielding layer covers gaps between the assembly electrodes.
5. The assembly substrate of claim 1, wherein the metal shielding layer is disposed between the barrier wall and the dielectric layer.
6. The assembly substrate of claim 1, wherein the barrier wall comprises: 
a first barrier wall formed on the dielectric layer; and 
a second barrier wall formed on the first barrier wall, 
wherein the metal shielding layer is disposed between the first barrier wall and the second barrier wall.

7. The assembly substrate of claim 1, wherein the barrier wall comprises: 
a first surface in contact with the dielectric layer; and 
a second surface opposite to the first surface, wherein the metal shielding layer is disposed to cover the second surface.
8. The assembly substrate of claim 1, wherein a sum of a thickness of the barrier wall and a thickness of the metal shielding layer in a direction perpendicular to the assembly substrate is smaller than a thickness of the semiconductor light-emitting diode mounted in the recess.
1. An assembly substrate used for a display device manufacturing method of mounting semiconductor light-emitting diodes on the assembly substrate at preset positions using electric field and magnetic field, the assembly substrate comprising: 
a base portion; 

a plurality of assembly electrodes extending in one direction and disposed on the base portion; 

a dielectric layer stacked on the base portion to cover the assembly electrodes; 

a barrier wall formed on the base portion and having a plurality of recesses for guiding the semiconductor light-emitting diodes to the preset positions; and 
a metal shielding layer formed on the base portion, wherein the metal shielding layer overlaps the barrier wall so that an electric field formed between the assembly electrodes is shielded.
3. The assembly substrate of claim 2, wherein the metal shielding layer is formed on edges of the plurality of recesses.
(this limitation is in claim 1)



8. The assembly substrate of claim 1, wherein a sum of a thickness of the barrier wall and a thickness of the metal shielding layer in a direction perpendicular to the assembly substrate is smaller than a thickness of the semiconductor light-emitting diode mounted in the recess.
6. The assembly substrate of claim 1, wherein the barrier wall comprises: 
a first barrier wall formed on the dielectric layer; and 
a second barrier wall formed on the first barrier wall, 
wherein the metal shielding layer is disposed between the first barrier wall and the second barrier wall.

7. The assembly substrate of claim 1, wherein the barrier wall comprises: 
a first surface in contact with the dielectric layer; and 
a second surface opposite to the first surface, 

wherein the metal shielding layer is disposed to cover the second surface.

9. The assembly substrate of claim 1, wherein at least one type of insulating material is disposed between the metal shielding layer and the assembly electrodes so that the insulated state between the metal shielding layer and the assembly electrodes is maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites at least one type of insulating material is disposed between the metal shielding layer and the first, second assembly electrodes. There is insufficient antecedent basis for “insulating material” in the claim. Moreover, the intended meaning of the recitation “between the metal shielding layer and the first, second assembly electrodes” could not be determined. It is unclear if “the insulating material is disposed between the metal shielding layer and the first assembly electrode and the second assembly electrode”, or “the insulating material is disposed between the metal shielding layer and the first assembly electrode, or the second assembly electrode”. For the purport of compact prosecution, the limitation is read as “one type of the dielectric material is disposed between the metal shielding layer and at least one of the first and the second assembly electrodes.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-14, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (U.S. Patent No. 10,535,640).
Regarding to claim 1, Lee teaches an assembly substrate used for a display device manufacturing method of mounting semiconductor light-emitting diodes on the assembly substrate at preset positions using electric field and magnetic field, the assembly substrate comprising:
a base portion (Fig. 5A, element 104);
a plurality of assembly electrodes on the base portion (Fig. 5A, element 123, the figure shows one portion of the structure, and one electrode is shown in the figure. There are plurality of similar structures, as seen in Fig. 15, and Fig. 16);
a dielectric layer on the base portion to cover the assembly electrodes (Fig. 5A, element 110);
a barrier wall on the base portion (Fig. 5A, the walls on element 104 along channel 120 and the recess above the hole); and
a metal shielding layer on the base portion (Fig. 5A, metal on the base portion 104 along channel 120),
wherein the metal shielding layer overlaps the barrier wall (Fig. 5A).

    PNG
    media_image1.png
    512
    1159
    media_image1.png
    Greyscale

Regarding to claim 2, Lee teaches an electric field between the assembly electrodes is shielded by the metal shielding layer overlapping the barrier wall (one electrode shown in Fig. 5, there are plurality of similar structures, as seen in Fig. 15 and Fig. 16. Fig. 16, when the structure in operation, there is an electric field between the assembly electrodes. The metal shielding layer on the barrier wall, which is outer wall of a hole, thereby the electric field in the hole between the assembly electrodes is shielded).
Regarding to claim 3, Lee teaches the barrier wall on the base portion comprises plurality of recesses (Fig. 5A, Figs. 15-16, recesses which LEDs 126 are enclosed).
Regarding to claim 4, Lee teaches the metal shielding layer is disposed to overlap at least part of a remaining area, except for areas where the plurality of recesses is formed, of an entire area of the barrier wall (Fig. 5A, the metal shielding layer is disposed on lower portion, not top portion where the recess is formed).
Regarding to claim 5, Lee teaches the metal shielding layer is disposed on edges of the plurality of recesses (Fig. 5A).
Regarding to claim 6, Lee teaches the metal shielding layer covers gaps between the assembly electrodes (Fig. 16A).
Regarding to claim 7, Lee teaches the metal shielding layer is disposed between the barrier wall and the dielectric layer (Fig. 5A, the metal shielding layer disposed between the barrier wall and the dielectric layer 110, along horizontal direction under emissive element 126).
Regarding to claim 8, Lee teaches the barrier wall comprises:
a first barrier wall on the dielectric layer (Fig. 5A, please see the attached figure); and
a second barrier wall on the first barrier wall (Fig. 5A, please see the attached figure),
wherein the metal shielding layer is disposed between the first barrier wall and the second barrier wall (Fig. 5A, please see the attached figure).

    PNG
    media_image2.png
    754
    1193
    media_image2.png
    Greyscale

Regarding to claim 9, Lee teaches the barrier wall comprises:
a first surface in contact with the dielectric layer (Fig. 5A, please see the attached figure); and
a second surface opposite to the first surface (Fig. 5A, please see the attached figure),
wherein the metal shielding layer is disposed to cover the second surface (Fig. 5A, please see the attached figure).

    PNG
    media_image3.png
    639
    1190
    media_image3.png
    Greyscale

Regarding to claim 11, Lee teaches an assembly substrate used for a display device manufacturing method of mounting semiconductor light-emitting diodes on the assembly substrate at preset positions using electric field and magnetic field, the assembly substrate comprising:
a base portion (Figs 16A-B, please see the attach figure);
a first, a second assembly electrodes being spaced apart and extending in one direction and disposed on the base portion (Figs 16A-B, elements 122 a/b, please see the attach figure);
a dielectric layer stacked on the base portion to cover the first, second assembly electrodes (Figs 16A-B, please see the attach figure);
a barrier wall on the base portion and having a plurality of recesses for guiding the semiconductor light-emitting diodes to the preset positions (Figs 16A-B, please see the attach figure); and
a metal shielding layer on the base portion (Figs 16A-B, please see the attach figure),
wherein the metal shielding layer overlaps both the first assembly electrode and the second assembly electrode (Figs 16A-B, please see the attach figure, the metal shielding layer overlaps both the first assembly electrode and the second assembly electrode along horizontal direction).

    PNG
    media_image4.png
    851
    1439
    media_image4.png
    Greyscale

Regarding to claim 12, Lee teaches the metal shielding layer is formed in an annular shape on edges of the recesses (Fig. 16A).
Regarding to claim 13, Lee teaches the metal shielding layer is formed in a bar-like shape covering an area between the first, second assembly electrodes (Fig. 16A).
Regarding to claim 14, Lee teaches the metal shielding layer overlaps the barrier wall so that an electric field formed between the assembly electrodes is shielded (Fig. 16B, the metal shielding layer in on the barrier wall so it overlaps the barrier wall, it seals around the hole, so the electric field formed between the assembly electrodes 122a and 122b, inside the hole, is shielded).
Regarding to claim 16, Lee teaches the barrier wall comprises:
a first barrier wall on the dielectric layer (Fig. 16B, the potion of the wall on the recess portion); and
a second barrier wall on the first barrier wall (Fig. 16B, the potion of the wall on the hole portion).
Regarding to claim 17, Lee teaches the metal shielding layer is disposed between the first barrier wall and the second barrier wall (Fig. 16B).

    PNG
    media_image5.png
    799
    702
    media_image5.png
    Greyscale

Regarding to claim 18, Lee teaches  the barrier wall comprises:
a first surface in contact with the dielectric layer (Fig. 16B); and
a second surface opposite to the first surface (Fig. 16B).
Regarding to claim 19, Lee teaches the metal shielding layer is disposed to cover the second surface (Fig. 16B).

    PNG
    media_image6.png
    695
    789
    media_image6.png
    Greyscale

Regarding to claim 20, insofar as the claim can be understood in view of the 112(b) rejection presented above, Lee teaches at least one type of insulating material is disposed between the metal shielding layer and the first, second assembly electrodes (Fig. 16B, portion of the dielectric disposed between the metal shielding layer and the second assembly electrode).

    PNG
    media_image7.png
    484
    1011
    media_image7.png
    Greyscale

Allowable Subject Matter
Claims 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and a Terminal Disclaimer is filed. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 10, the prior art fails to anticipate or render obvious the claimed limitations including “a sum of a thickness of the barrier wall and a thickness of the metal shielding layer in a direction perpendicular to the assembly substrate is smaller than a thickness of the semiconductor light-emitting diode mounted in the recess” in combination with the limitation recited in claim 1.
Regarding to claim 15, the prior art fails to anticipate or render obvious the claimed limitations including “a sum of a thickness of the barrier wall and a thickness of the metal shielding layer in a direction perpendicular to the assembly substrate is smaller than a thickness of the semiconductor light-emitting diode mounted in the recess” in combination with the limitation recited in claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828